Order filed October 29, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00430-CV
                                    ____________

     IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE
               HARRISON AND CONNIE V. HARRISON


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-68864

                                    ORDER

      Appellant’s brief was due October 12, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 30,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                       PER CURIAM